Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are pending in this application and have been examined in response to application filed on 03/03/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US 11,289,091 B2) in view of Aarabi et al. (US 2008/0069480 A1).
As to INDEPENDENT claim 1, Srivastava discloses a method of interacting with a display system, comprising: receiving an audio signal through an audio input device (col.3, l.55-58; voice input is received from a microphone); 
converting the audio signal to corresponding text data through a voice-to-text converting module (col.4, l.41-43; voice input is converted to text); 
generating a corresponding display image according to a document file (col.8,l.21-29, col.13, l.6-13; a matching slide is displayed); 
acquiring multiple identification data corresponding to the display image from the document file through an analysis module (col.7, l.26-31, l.37-44; multiple identification data are associated with the slide); 
comparing the text data with the identification data (fig.1B, “179”, “181”; a text query is sent to find a slide).   Srivastava does not expressly disclose moving or displaying a marker on the display image through the display system according to a coordinate of one of the identification data if the text data corresponds to one of the identification data.
In the same field of endeavor, Aarabi discloses moving or displaying a marker on the display image through the display system according to a coordinate of one of the identification data if the text data corresponds to one of the identification data (fig.17; [0049]; the tagged location of the image is marked).
It would have been obvious to one of ordinary skill in the art, having the teaching of Srivastava and Aarabi before him prior to the effective filling date, to modify the contextual voice-based presentation assistance taught by Srivastava to include image tags taught by Aarabi with the motivation being to display and emphasis areas of interest within an image slide.
		

As to claim 2, the prior art as combined discloses wherein the identification data comprises a first identification data, a second identification data, and a third identification data, wherein the first identification data corresponds to layout information (Aarabi, [0051]; tags objects in the image are arranged in specified x-y positions) of the document file, the second identification data corresponds to text information of the document file (Srivastava, col.7, l.23-25; “text data”), and the third identification data corresponds to image information of the document file (Srivastava, col.7, l.23-25; “image data”). 

As to claim 3, the prior art as combined discloses wherein the layout information of the document file comprises a layout design, an item symbol, or an item number of the document file (Srivastava, col.7, l.15-17; layout information such as the page number of the slide is disclosed).

As to claim 4, the prior art as combined discloses wherein the step of comparing the text data with the identification data comprises: analyzing the text data to generate a first string through the analysis module (Srivastava, col.8, l.61-col.9, l.5; text is analyzed to formulate a search string); and 
comparing the first string with the first identification data of the display image (Aarabi, fig.17; the string is queried). 

As to claim 5, the prior art as combined discloses wherein the display system moves or displays the marker according to the coordinate of the first identification data if the first identification data corresponds to the first string (Aarabi, fig.17, [0051]; coordinates of the queried area are marked).

As to claim 6, the prior art as combined discloses wherein the first string is compared with the second identification data and the third identification data of the display image if the first identification data does not correspond to the first string (Srivastava, col.9, l.6-19; other identification data are searched if an initial match is not found).

As to INDEPENDENT claim 11, see rationale addressed in the rejection of claim 1 above.
As to claim 12, see rationale addressed in the rejection of claim 2 above.
As to claim 13, see rationale addressed in the rejection of claim 3 above.
As to claim 14, see rationale addressed in the rejection of claim 4 above.
As to claim 15, see rationale addressed in the rejection of claim 5 above.
As to claim 16, see rationale addressed in the rejection of claim 6 above.

Allowable Subject Matter
Claims 7-10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ehlen et al. (US 9,116,989 B1): System And Method For Using Speech For Data Searching During Presentations

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173